People v Briggs (2018 NY Slip Op 05055)





People v Briggs


2018 NY Slip Op 05055


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-07899
2016-07900
 (Ind. No. 1422-15, S.C.I. No. 564-16)

[*1]The People of the State of New York, respondent,
vWillie Briggs, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Timothy P. Finnerty of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Suffolk County (John J. Toomey, Jr., J.), both rendered June 27, 2016, convicting him of driving while intoxicated (two counts) and failing to stay in a designated lane under Indictment No. 1422-15, and criminal possession of a controlled substance in the fourth degree under S.C.I. No. 564-16, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337). The defendant's valid appeal waiver precludes review of his excessive sentence claims (see People v Edwin L., 142 AD3d 718; People v Conway, 140 AD3d 1185).
MASTRO, J.P., CHAMBERS, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court